17‐2765
     United States v. Thiam


 1                                               In the
 2                      United States Court of Appeals
 3                                  For the Second Circuit
 4                                              ________
 5
 6                                        AUGUST TERM, 2018
 7
 8                                    ARGUED: OCTOBER 9, 2018
 9                                    DECIDED: AUGUST 5, 2019
10
11                                             No. 17‐2765
12
13                                   UNITED STATES OF AMERICA,
14                                            Appellee,
15
16                                                   v.
17
18                                        MAHMOUD THIAM,
19                                        Defendant‐Appellant.
20                                             ________
21
22                        Appeal from the United States District Court
23                           for the Southern District of New York.
24                        No. 17‐cr‐00047 (DLC) – Denise L. Cote, Judge.
25                                          ________
26
27          Before: WALKER and LOHIER, Circuit Judges, and PAULEY, District Judge.*
28                                     ________
29
30          Defendant Mahmoud Thiam (“Thiam”) appeals from a judgment entered in
31   the United States District Court for the Southern District of New York following a

            * Judge William H. Pauley III, United States District Judge for the Southern District of New
     York, sitting by designation.
     2                                                                        No. 17‐2765

 1   jury trial before Denise L. Cote, Judge, convicting him of money laundering and
 2   conducting transactions in property criminally derived through bribery in the
 3   Republic of Guinea. On appeal, Thiam challenges his conviction, arguing (i) that
 4   the district court’s jury instructions were erroneous because they failed to include
 5   the definition of “official act” relative to a bribery conviction, as set forth in
 6   McDonnell v. United States, 136 S. Ct. 2355 (2016); (ii) that there was insufficient
 7   evidence (a) to support a finding of a quid pro quo exchange necessary for his
 8   conviction and (b) to support a finding that he committed an “official act” as
 9   defined in McDonnell; and (iii) that several evidentiary rulings by the district court
10   were erroneous. For the reasons set forth below, we AFFIRM the judgment of the
11   district court.

12                                         ________
13                      ELISHA J. KOBRE (Christopher J. DiMase, Daniel B. Tehrani, on
14                      the brief), Assistant United States Attorneys, Lorinda I. Laryea,
15                      Trial Attorney, Fraud Section, Criminal Division, United States
16                      Department of Justice, for Geoffrey S. Berman, United States
17                      Attorney for the Southern District of New York, New York, NY,
18                      for Appellee.

19                      JONATHAN I. EDELSTEIN, Edelstein & Grossman, New York, NY,
20                      for Defendant‐Appellant.

21                                         ________

22          JOHN M. WALKER, JR., Circuit Judge:

23          Defendant Mahmoud Thiam (“Thiam”) appeals from a judgment entered in
24   the United States District Court for the Southern District of New York following a
25   jury trial before Denise L. Cote, Judge, convicting him of money laundering and
26   conducting transactions in property criminally derived through bribery in the
27   Republic of Guinea. On appeal, Thiam challenges his conviction, arguing (i) that
28   the district court’s jury instructions were erroneous because they failed to include
     3                                                                          No. 17‐2765

 1   the definition of “official act” relative to a bribery conviction, as set forth in
 2   McDonnell v. United States, 136 S. Ct. 2355 (2016); (ii) that there was insufficient
 3   evidence (a) to support a finding of a quid pro quo exchange necessary for his
 4   conviction and (b) to support a finding that he committed an “official act” as
 5   defined in McDonnell; and (iii) that several evidentiary rulings by the district court
 6   were erroneous. For the reasons set forth below, we AFFIRM the judgment of the
 7   district court.

 8                                           BACKGROUND

 9          Thiam appeals from a judgment, after a jury trial, convicting him of money
10   laundering in violation of 18 U.S.C. §§ 1956(a)(1)(B) and 1956(f) and of conducting
11   transactions in criminally derived property in violation of 18 U.S.C. § 1957. Both
12   statutes prohibit certain transactions involving proceeds of “specified unlawful
13   activity.”2 In relevant part, both 18 U.S.C. §§ 1956(c)(7)(B)(iv) and 1957(f)(3) define
14   “specified unlawful activity” as “an offense against a foreign nation involving . . .
15   bribery of a public official,” in violation also of the laws of that foreign nation.

16          Thiam, a United States citizen, was Minister of Mines and Geology of the
17   Republic of Guinea in 2009 and 2010, in which capacity he received an $8.5 million
18   bribe from a Chinese entity in return for supporting a Chinese joint venture with
19   Guinea. Specifically, in the spring of 2009, Guinea entered into negotiations with
20   the China International Fund (“CIF”), a Chinese company, to form a joint venture
21   that would invest in various projects in Guinea, including mining concessions. As
22   Guinea’s Minister of Mines and Geology, Thiam bore responsibility for
23   negotiating many of the terms of the joint venture, which was documented by a
24   Memorandum of Understanding, a Framework Agreement, and a Shareholder’s
25   Agreement.




            2   18 U.S.C. §§ 1956(a) and 1957(a).
     4                                                                          No. 17‐2765

 1         Approximately two weeks before the Shareholder’s Agreement was
 2   executed, Sam Pa (“Pa”), the head of CIF, transferred $3 million into a bank
 3   account in Thiam’s name at HSBC in Hong Kong. Five days later, a conglomerate
 4   associated with CIF reimbursed Pa. Between March and November 2010, the
 5   conglomerate transferred another $5.5 million to Thiam’s Hong Kong account by
 6   funneling the funds through Pa and other executives. Starting in September 2009,
 7   Thiam transferred cash from his Hong Kong account to accounts in the United
 8   States and to other transferees, including vendors of various luxury items. Thiam
 9   also lied to banks about his employment, nationality, and income when opening
10   accounts in Hong Kong and the United States. In his defense, Thiam testified at
11   trial that the money he received from Pa was an undocumented personal loan with
12   no interest rate or repayment date. The jury rejected this defense and convicted
13   Thiam on both counts. This appeal followed.

14         At trial, the government proved violations of Articles 192 and 194 of
15   Guinea’s Penal Code as the predicate “offense against a foreign nation involving
16   . . . bribery of a public official,” as required by 18 U.S.C. §§ 1956(c)(7)(B)(iv) and
17   1957(f)(3). Articles 192 and 194 of Guinea’s Penal Code criminalize “passive
18   corruption,” or the receipt of bribes by a public official, and “active corruption,”
19   or the payment of bribes to a public official, respectively.         The government
20   presented a sworn affidavit from a former Guinean Minister of Justice and law
21   professor at the University of Conakry in Guinea explaining the meaning and
22   elements of a violation of Articles 192 and 194. With the consent of both parties,
23   the jury was instructed regarding Articles 192 and 194 in accordance with this
24   affidavit.

25                                      DISCUSSION

26         On appeal, Thiam attacks his conviction, arguing (i) that the district court’s
27   jury instructions were erroneous because they failed to include the definition of
28   “official act” relative to a bribery conviction, as set forth in McDonnell v. United
29   States, 136 S. Ct. 2355 (2016); (ii) that there was insufficient evidence (a) to support
     5                                                                         No. 17‐2765

 1   a finding of a quid pro quo exchange necessary for his conviction and (b) to
 2   support a finding that he committed an “official act” as defined in McDonnell; and
 3   (iii) that several evidentiary rulings by the district court were erroneous. For the
 4   reasons set forth below, none of these arguments has merit.

 5   I.    Jury Instructions

 6         “Generally, the propriety of jury instructions is a matter of law that is
 7   reviewed de novo,” under a harmless error standard if the defendant objected to
 8   the jury instructions at trial and a plain error standard if he did not.3 On appeal,
 9   Thiam argues that the jury instructions were erroneous because they failed to
10   apply McDonnell’s definition of “official act” to Articles 192 and 194 of Guinea’s
11   Penal Code, violations of which were the “specified unlawful activity” underlying
12   Thiam’s convictions. We reject this assertion and hold that McDonnell does not
13   apply to Articles 192 and 194 of Guinea’s Penal Code. Therefore, regardless of
14   whether our review is governed by the harmless error or plain error standard, the
15   jury instructions were not erroneous for failing to include McDonnell’s “official
16   act” language.

17         The defendant in McDonnell, a former Governor of Virginia, was indicted
18   on bribery charges stemming from his acceptance of gifts, loans, and other benefits
19   from a Virginia businessman in exchange for arranging for universities in Virginia
20   to conduct tests on a nutritional supplement produced by the businessman.4 To
21   obtain a conviction on the bribery charges—honest services fraud and Hobbs Act
22   extortion charges—the government was required “to show that Governor
23   McDonnell committed (or agreed to commit) an ‘official act’ in exchange for the
24   loans and gifts,”5 and the parties agreed to use the definition of “official act” found

           3   United States v. Botti, 711 F.3d 299, 307–08 (2d Cir. 2013).
           4   McDonnell, 136 S. Ct. at 2361.
           5   Id.
     6                                                                                        No. 17‐2765

 1   in the federal bribery statute, 18 U.S.C. § 201(a)(3).6 On appeal, the Supreme Court
 2   focused on the definition of “official act,” and concluded that this term should be
 3   interpreted narrowly, such that “[s]etting up a meeting, talking to another official,
 4   or organizing an event (or agreeing to do so)—without more—does not fit [the]
 5   definition of ‘official act.’”7

 6           Principles of international comity, however, counsel against applying the
 7   “official act” definition set forth in McDonnell to Articles 192 and 194 of Guinea’s
 8   Penal Code because this would require us to interpret Guinean law and, in doing
 9   so, limit conduct that Guinea has chosen to criminalize.                           The doctrine of
10   international comity “is best understood as a guide where the issues to be resolved
11   are entangled in international relations.”8 “Under the principles of international
12   comity, United States courts ordinarily refuse to review acts of foreign
13   governments and defer to proceedings taking place in foreign countries, allowing
14   those acts and proceedings to have extraterritorial effect in the United States.”9
15   Although Thiam was not prosecuted in Guinea for his actions, presumably he
16   could have been, and our interpretation of the Guinean statutes at issue here
17   should not vary depending on that event. We therefore decline to undertake any
18   such interpretation.

19           Moreover, Thiam’s arguments to the contrary notwithstanding, Second
20   Circuit precedent provides no support for applying McDonnell to Articles 192 and
21   194 of Guinea’s Penal Code. Thiam claims support from United States v. Silver, a
22   case in which the defendant was charged with honest services fraud and Hobbs

             6   Id. at 2365.
             7   Id. at 2372.
             8Jota v. Texaco, Inc., 157 F.3d 153, 160 (2d Cir. 1998) (quoting In re Maxwell Commc’n Corp.,
     93 F.3d 1036, 1047 (2d Cir. 1996)).
             9Fed. Treasury Enter. Sojuzplodoimport v. Spirits Intʹl B.V., 809 F.3d 737, 742–43 (2d Cir. 2016)
     (internal quotation marks omitted).
     7                                                                                      No. 17‐2765

 1   Act extortion and to which we applied McDonnell’s limitations.10 Although the
 2   parties in Silver did not define “official act” by reference to 18 U.S.C. § 201(a)(3),11
 3   the defendants in both Silver and McDonnell were charged with honest services
 4   fraud and Hobbs Act extortion, and the definition of “official act” at issue in
 5   McDonnell related to those charges.12 Silver therefore provides no support for
 6   applying McDonnell beyond honest services fraud and Hobbs Act extortion
 7   charges. Likewise, in United States v. Boyland, we applied the McDonnell standard
 8   to honest services fraud and Hobbs Act extortion, but not to violations under the
 9   “more expansive” 18 U.S.C. § 666.13 Thiam also points us to United States v. Skelos.14
10   But Skelos presents a straightforward application of Silver to convictions including
11   honest services fraud conspiracy and Hobbs Act extortion.15 Therefore, none of
12   these cases provides support for applying McDonnell to Articles 192 and 194 of
13   Guinea’s Penal Code.

14         Thiam’s remaining arguments for applying the reasoning in McDonnell to
15   Articles 192 and 194 of Guinea’s Penal Code are also unavailing. Thiam argues
16   that the texts of Articles 192 and 194 are sufficiently similar to the text of 18 U.S.C.
17   § 201 so as to “favor[]” incorporation of the McDonnell limitations. Appellant’s Br.
18   at 35. Although the texts of Articles 192 and 194 bear some similarity to the text of
19   18 U.S.C. § 201(a)(3), this is unremarkable, given that all three statutes relate to
20   bribery. Nothing in McDonnell or in the language of Articles 192 and 194, which



           10   864 F.3d 102, 117–19 (2d Cir. 2017), cert. denied, 138 S. Ct. 738 (2018).
           11   Id. at 111.
           12   McDonnell, 136 S. Ct. at 2365.
           13   862 F.3d 279, 290–92 (2d Cir. 2017).
           14   707 F. App’x 733 (2d Cir. 2017) (summary order).

           15 Id. at 736–37. While Skelos did apply McDonnell’s definition of “official act” to
     federal program bribery under 18 U.S.C. § 666, it was only because both the government’s
     theory of the case and the jury instructions were based on “official acts.” Id. at 738.
     8                                                                            No. 17‐2765

 1   plainly cover more than official acts, compels us to apply the McDonnell official act
 2   standard to those foreign provisions.

 3         Thiam also argues that two of the reasons motivating the Supreme Court’s
 4   narrow reading of “official act” in McDonnell – a concern that a broad definition
 5   would chill legitimate activities of government officials and a nod toward
 6   federalism – apply in this case as well. We disagree. In McDonnell, the Supreme
 7   Court focused on the nature of the relationship between government officials and
 8   their constituents, pointing out that “conscientious public officials arrange
 9   meetings for constituents, contact other officials on their behalf, and include them
10   in events all the time” and explaining that a broad interpretation of “official act”
11   could lead officials to “wonder whether they could respond to even the most
12   commonplace requests for assistance” and cause “citizens with legitimate
13   concerns [to] shrink from participating in democratic discourse.”16 Putting aside
14   the fact that Thiam did not hold elected office, the nature of his relationship in
15   Guinea to the Chinese company – constituent or not – does not concern a United
16   States court. Also, there is obviously no concern for federalism here where the
17   conduct at issue is one that another country has chosen to criminalize and has no
18   bearing on state law.

19         For these reasons, we hold that McDonnell does not apply to Articles 192 and
20   194 of Guinea’s Penal Code.17               As a result, Thiam’s argument that the jury
21   instructions were improper necessarily fails.

22   II.   Sufficiency of the Evidence



           16   McDonnell, 136 S. Ct. at 2372.

           17Our holding in this case is limited to Articles 192 and 194 of Guinea’s Penal Code.
     We do not address McDonnell’s application to prosecutions under other bribery statutes
     or reach any conclusions regarding whether McDonnell applies to all 18 U.S.C. § 201,
     honest services fraud, or Hobbs Act extortion prosecutions.
     9                                                                                         No. 17‐2765

 1          Thiam also argues that there was insufficient evidence (i) to support a
 2   finding of a quid pro quo exchange and (ii) to support a finding that he committed
 3   an “official act” as defined in McDonnell. We review challenges to the sufficiency
 4   of evidence de novo, “but must uphold the conviction if any rational trier of fact
 5   could have found the essential elements of the crime beyond a reasonable
 6   doubt.”18 “Moreover, the jury’s verdict may be based on circumstantial evidence,
 7   and the Government is not required to preclude every reasonable hypothesis
 8   which is consistent with innocence.”19

 9          Thiam argues that there was insufficient evidence to support a finding of a
10   quid pro quo exchange because there was no “advance agreement to trade things
11   of value for governmental action” and the “making of a gratuitous payment as an
12   after‐the‐fact reward for a job well done” is not a crime. Appellant’s Br. at 42. But
13   given (i) the timing of the payments, with the first coming just two weeks before
14   the Shareholder’s Agreement was executed and others following soon thereafter,
15   (ii) Thiam’s efforts to conceal both his true employment and the source of the
16   payments, and (iii) Thiam’s implausible explanation at trial that the payments
17   constituted an undocumented and interest‐free personal loan, there is sufficient
18   evidence to support a finding by the jury of a quid pro quo exchange. And there
19   is no merit to Thiam’s argument that the evidence was insufficient to support a
20   finding that he committed an “official act” as defined in McDonnell in light of our
21   holding that this definition is inapplicable to the Guinean statutes at issue.

22   III.   Evidentiary Challenges

23          Finally, Thiam challenges evidentiary rulings made by the district court that
24   (i) precluded him at trial from playing certain excerpts of his post‐arrest interview
25   with the FBI; (ii) admitted into evidence a summary chart showing his luxury

            18   Silver, 864 F.3d at 113 (quoting United States v. Vernace, 811 F.3d 609, 615 (2d Cir. 2016)).
            19 United States v. Ogando, 547 F.3d 102, 107 (2d Cir. 2008) (internal quotation marks and
     citations omitted).
     10                                                                                          No. 17‐2765

 1   purchases and a text exchange between Thiam and a third party regarding Pa’s
 2   incarceration; and (iii) permitted government cross‐examination based on Thiam’s
 3   noncompliance with foreign reporting requirements, his knowledge of Pa’s other
 4   bribes, and his knowledge of corruption in Africa. We find no error with respect
 5   to these rulings, all of which are reviewable under an abuse of discretion
 6   standard.20

 7          Thiam argues that the district court should have admitted certain excerpts
 8   of his post‐arrest interview under the “rule of completeness.”                            The “rule of
 9   completeness” doctrine under Rule 106 of the Federal Rules of Evidence provides
10   that an “omitted portion of a statement must be placed in evidence if necessary to
11   explain the admitted portion, to place the admitted portion in context, to avoid
12   misleading the jury, or to ensure fair and impartial understanding of the admitted
13   portion.”21 But it does not “require introduction of portions of a statement that are
14   neither explanatory of nor relevant to the admitted passages.”22 Thiam argues that
15   the district court erred when it precluded statements he made in the interview
16   about the role that other members of the Guinean government played in the
17   negotiations with CIF and about personal loans he received from other third
18   parties. Because the rule of completeness “is violated only where admission of the
19   statement in redacted form distorts its meaning or excludes information
20   substantially exculpatory of the declarant,”23 it was within the district court’s
21   discretion to exclude these statements. In any event, Thiam testified at trial about




            20   United States v. Dupre, 462 F.3d 131, 136 (2d Cir. 2006).
            21   United States v. Castro, 813 F.2d 571, 575–76 (2d Cir. 1987), cert. denied, 484 U.S. 844 (1987).
            22U.S. v. Marin, 669 F.2d 73, 84 (2d Cir. 1982); see also United States v. Williams, No. 17‐3741‐
     cr, 2019 WL 2932436, at *8–10 (2d Cir. July 9, 2019).
            23   United States v. Benitez, 920 F.2d 1080, 1086–87 (2d Cir. 1990) (internal quotation marks
     omitted).
     11                                                                                No. 17‐2765

 1   both matters, so the jury had before it the information Thiam claims was
 2   improperly excluded. Therefore, any potential error was harmless.

 3          Thiam next challenges the admission into evidence of the summary chart
 4   showing his luxury purchases and of the text exchange regarding Pa’s
 5   incarceration, arguing that the district court erred in finding this evidence to be
 6   more probative than prejudicial.24 “[O]n review of a district court decision to
 7   admit evidence, we generally maximize its probative value and minimize its
 8   prejudicial effect.”25 Because this evidence was useful to the jury in understanding
 9   Thiam’s motivation for accepting bribes and his consciousness of guilt
10   respectively, the district court did not abuse its discretion in admitting it.

11          Finally, Thiam argues that the district court erred in permitting cross‐
12   examination that pertained to his noncompliance with foreign reporting
13   requirements, knowledge of Pa’s other bribes, and general knowledge of
14   corruption in Africa. Because each of these lines of questioning related to Thiam’s
15   state of mind, the district court did not abuse its discretion in permitting this cross‐
16   examination.

17                                          CONCLUSION

18   We have considered Thiam’s other arguments and conclude that they are without
19   merit. For these reasons, we AFFIRM the judgment of the district court.




            24   See Fed. R. Evid. 403.
            25   United States v. Coppola, 671 F.3d 220, 245 (2d Cir. 2012) (internal quotation marks
     omitted).